Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Pending claims 1-4, 6-13 are addressed below. Claim 5 is cancelled.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) a connecting mechanism in claim 1, with generic place holder “mechanism” coupled with functional language “connecting” and “configured to move the second member relative to the first member”. There is no specific mention of the corresponding structure to limitation “connecting mechanism” found in applicant’s disclosure. There are various structures that might be part of the connecting mechanism, but it is unclear if the limitation requires one of or all of the hinges, arms, pins shown in the figures. Applicant indicated on page 6 of the Remarks (filed 09/12/2022) that disclosure of the “connecting mechanism” is in paragraph 36, but no such language referring to “connecting mechanism” is found. 
2) a guiding mechanism in claim 2, with generic place holder “mechanism” coupled with functional language “guiding” and “linearly guiding at least one of the first and second members for the linear movement”. Paragraph 11 of the publication indicates guiding mechanism is one or more guiding slots. 
3) a spreading device in claim 13, with generic placeholder “device” coupled with functional language “spreading” and “configured for distributing the granular material”. Paragraph 31 of the publication indicates corresponding structure(s) include one or two spreader disks.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, limitation “the connecting mechanism being independent of the actuator and connection of the actuator to the first and second members” is not described in the specification. Applicant’s disclosure conflicts with the claim, i.e. paragraph 12: “a first hinge connecting the actuator to the first member”, and paragraph 13: “a second hinge connecting the actuator to the second member”, indicating that the connecting mechanism are not independent of the actuator. 
Claims 2-4, 6-13 are rejected for inclusion of limitations of claim 1. 

Additionally, limitations reciting “further comprising a first hinge connecting the actuator to the first member” in claim 3, and “further comprising a hinge connecting the actuator to the second member” in claim 4, respectively are defining structures beyond the “connecting mechanism” already recited in claim 1. According to applicant’s Remarks (page 6, filed 09/12/2022), the connection mechanism already includes hinge elements, and that no further hinges are found in the disclosure. Therefore, additional hinge structures added in claims 3-4 constitute new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, limitation “connecting mechanism being configured to move the second member relative to the first member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific mention of the corresponding structure to limitation “connecting mechanism” found in applicant’s disclosure. There are various disclosed structures that might be part of the connecting mechanism, but it is unclear if the limitation requires one of, or all of the hinges, arms, pins shown in the figures.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4, 6-13 are rejected for inclusion of limitations of claim 1. 

In claim 1, limitation “the connecting mechanism being independent of the actuator and connection of the actuator to the first and second members” is unclear and indefinite. Applicant’s disclosure conflicts with the claim, i.e. paragraph 12: “a first hinge connecting the actuator to the first member”, and paragraph 13: “a second hinge connecting the actuator to the second member”, indicating that the connecting mechanism are not independent of the actuator. As best understood by the examiner, the hinge elements described in paragraphs 12 and 13 are the same ones described in paragraph 36-37 of the disclosure, which partially responsible for transferring the linear movement of the actuator to the first and second elements 11, 12. It is not clear how the “connecting mechanism” that are hinge elements mentioned in applicant’s remarks (page 6, filed 09/12/2022) would be “independent of the actuator” if they are physically connected and linked in movement.

In claim 10, limitation reciting “the actuator comprises: …at least one of a cylinder extractable and retractable; and a tooth-wheel rack mechanism” renders the scope of the claim indefinite. Due to multiple 112(a) and 112(b) issues presented above, it is best understood that the “connecting mechanism” (recited in claim 1) appears to encompass the toothed-wheel and two racks as pointed out in applicant’s Remarks (page 6, filed 09/12/2022). However, claim 10 points to the toothed-wheel-rack  mechanism being part of the actuator, defined as different component in claim 1. It is unclear which component(s) is/are to be the “actuator” and which are of the “connecting mechanism”, respectively. 

Regarding claims 1-4, 6-13, in lieu of the numerous written description and indefinite issues cited above, the claims need clarification before a suitable art rejection may be applied. See MPEP 2173.06.II "where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art."

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752